Title: [Diary entry: 2 October 1785]
From: Washington, George
To: 

Sunday 2d. Thermometer at 70 in the Morning—76 at Noon and  at Night. Weather warm. Forenoon clear, Afternoon lowering. Went with Fanny Bassett, Burwell Bassett, Doctr. Stuart, G. A. Washington, Mr. Shaw & Nelly Custis to Pohick Church; to hear a Mr. Thompson preach, who returned home with us to Dinner, where I found the Revd. Mr. Jones, formerly a Chaplin in one of the Pensylvania Regiments. After we were in Bed (about Eleven Oclock in the Evening) Mr. Houdon, sent from Paris by Doctr. Franklin and Mr. Jefferson to take my Bust, in behalf of the State of Virginia, with three young men assistants, introduced by a Mr. Perin a French Gentleman of Alexandria, arrived here by water from the latter place.